DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Butt (US 2010/0133832), in view of Duong (US 2014/0020506) and Miller (US 2005/0183540).
Regarding claim 1: Butt discloses a gas turbine engine assembly (Fig.1) comprising:
a fan section (23, 24) including a fan (23, 24); 
a first spool (14, 18, 27) having a first turbine (18) operatively mounted to a first turbine shaft (27); 
a second spool (28a, 19) having a second turbine (19) operatively mounted to a second turbine shaft (28a), the first and second turbines mounted for rotation about a common rotational axis within an engine static structure (21), the first and second turbine shafts coaxial with one another (as shown in Fig. 1); 
an accessory drive gearbox (35) with a set of gears (36a, 36b, 36c; Fig. 2); 
a compressor (14, Fig. 1) driven by the first turbine shaft; 
a starter generator assembly (30); and
a transmission (35, shown in more detail in Fig. 2) coupling the starter generator (30) assembly to the first set of gears (36b), the transmission transitionable between a first mode where the starter generator assembly is driven at a first speed relative to the second turbine shaft, and a second mode where the starter generator assembly is driven at a different, second speed relative to the second shaft (paragraphs 0026-0027).
Butt does not explicitly disclose an outer housing that surrounds the fan to establish a bypass duct, wherein the fan section drives air along a bypass flow path in the bypass duct; first and second towershafts respectively coupled to the first and second turbine shafts and the compressor driven by the first tower shaft, the starter generator assembly is driven at a first speed relative to the second tower shaft, and a second mode where the starter generator assembly is driven at a different, second speed relative to the second tower shaft.
However, Duong discloses an outer housing that surrounds the fan (42, unlabeled in Fig. 1 but just past the outer radial edge of 42) to establish a bypass duct (B), wherein the fan section drives air along a bypass flow path in the bypass duct (as shown by the arrow B). 
And, Miller discloses first and second towershafts (36, 38, Fig. 1 and 2) respectively coupled to the first and second turbine shafts (12, 14; paragraphs 0006, 0017, and 0018).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbine to include the housing and bypass duct of Duong to better channel the air and to modify the turbine shafts of Butt to be connected to tower shafts, as disclosed by Miller, resulting in which would result in the compressor driven by the first towershaft, the starter generator assembly is driven at a first speed relative to the second towershaft, and a second mode where the starter generator assembly is driven at a different, second speed relative to the second towershaft (since the turbine and tower shafts are interconnected), in order to increase the versatility of the system (paragraph 0007).
Regarding claim 2: Butt further discloses the first and second turbine shafts are outer and inner shafts (as shown in Fig. 1), respectively, and the first and second turbines are high and low pressure turbines, respectively (as turbine 19 is lower pressure than turbine 18).
Regarding claim 3: As stated above, the combination of Butt and Miller disclose first and second tower shafts connected to first and second turbine shafts.  Butt further discloses the first towershaft is configured to rotate at a higher speed than the second towershaft (paragraph 0029, since the first tower shaft is connected to 27 and the second tower shaft in connected to 28a).
	Regarding claim 4: Butt discloses wherein the inner shaft interconnects the low pressure turbine (19) and the fan (as shown in Fig. 1).
	Regarding claim 5: Butt discloses the fan (23, 24) is driven by the second turbine through a geared architecture (25).
Regarding claim 6: Butt further discloses a first clutch (33, Fig. 2) disposed between the first towershaft (connected to 27a) and the starter generator assembly (30), the first clutch configured to enable the starter generator assembly to drive the first spool through the accessory drive gearbox (via 36a and 36b); and 
a second clutch (34) disposed between the second towershaft (connected to 28a) and the starter generator assembly, the second clutch configured to enable the second spool to drive the starter generator assembly through the accessory drive gearbox (via 36a and 36c).
Regarding claim 7: Butt discloses a compressor section including a low pressure compressor (14, Fig. 1) and a high pressure compressor (15), the high pressure compressor driven by the high pressure turbine (17), and the low pressure compressor driven by the low pressure turbine (18, paragraph 0021);
the first and second turbine shafts are outer and inner shafts (as shown in Fig. 1), respectively, and the first and second turbines are high and low pressure turbines, respectively (as turbine 19 is lower pressure than turbine 18); and 
the first towershaft is configured to rotate at a higher speed than the second towershaft (paragraph 0029, since the first tower shaft is connected to 27 and the second tower shaft in connected to 28a).
Regarding claim 8: Butt discloses the fan is driven by the second turbine through a geared architecture (26, 27, 28).
Regarding claim 9: Butt modified by Duong discloses a bypass ratio, Duong further discloses a bypass ratio is defined as the volume of air passing into the bypass duct compared to the volume of air passing into the compressor section (inherent). The combination does not explicitly disclose the bypass ratio is greater than 10. 
And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bypass ratio to be greater than 10 in order to effectively channel air. 
Regarding claim 10: Butt discloses the geared architecture is an epicyclic gear train (26, 27, 28).
Regarding claim 15: Butt discloses the first clutch and the second clutch are one-way mechanical clutch devices (paragraph 0014).
Regarding claim 18: Butt further discloses a fan (23, 24) driven by a speed reduction device (25), wherein the speed reduction device is driven by the second turbine shaft (28a, via 28).
Regarding claim 19: Butt discloses a starter generator assembly but does not explicitly disclose the starter generator assembly comprises a first variable frequency generator and a second variable frequency generator.
However, Duong discloses a starter generator assembly comprises a first variable frequency generator (paragraph 0047).
And it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the starter generator assembly of Butt to include a variable frequency generator in order to allow for a greater range of frequencies and to include a second variable frequency generator in order to increase power generation potential.
Regarding claim 20: Butt discloses a starter generator assembly but does not explicitly disclose the starter generator assembly comprises a first integrated drive generator and a second integrated drive generator.
However, Duong discloses a starter generator assembly comprises a first integrated drive generator (paragraph 0047).
And it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the starter generator assembly of Butt to include an integrated drive generator in order to allow for a greater range of frequencies and to include a second integrated drive generator in order to increase power generation potential.
Claims 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butt, Duong, and Miller as applied to claims 1 and 10 above, and further in view of Durgin et al. (“Durgin”; US 6,050,079).
Regarding claim 11: Butt discloses a compressor but does not explicitly disclose the compressor is a boost compressor of an intercooled cooling air system.
However, Durgin discloses a compressor (14) is a boost compressor of an intercooled cooling air system (160, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compressor of Butt to be a boost compressor of an intercooled cooling air system, as disclosed by Durgin, in order to provide additional cooling.
Regarding claim 12: Butt discloses a compressor section, the compressor section including a low pressure compressor (14, Fig. 1) and a high pressure compressor (15), the high pressure compressor driven by the high pressure turbine (17), and the low pressure compressor driven by the low pressure turbine (18, paragraph 0021) through an epicyclic gear train (26, 27, 28).
Butt does not explicitly disclose the compressor section has a downstream most end and a cooling air tap at a location spaced upstream from the downstream most end, wherein the cooling air tap is passed through the boost compressor and at least one heat exchanger, and then passed to a turbine section to cool the turbine section, and the turbine section comprises the high and low pressure turbines.
However, Durgin discloses the compressor section (14, Fig. 5) has a downstream most end (at 92) and a cooling air tap a (at 31) t a location spaced upstream from the downstream most end (as shown in Fig. 5), wherein the cooling air tap is passed through the boost compressor (146) and at least one heat exchanger (160), and then passed to a turbine section (18) to cool the turbine section (as shown by arrows in Fig. 5), and the turbine section comprises the high (18) and low pressure turbines (not labelled, column lines 20-24).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compressor of Butt to be a boost compressor of a cooling air system, as disclosed by Durgin, in order to provide additional cooling.
Regarding claim 13: Butt discloses the low pressure compressor (14, Fig.1) driven by the low pressure turbine (18, paragraph 0021).
Regarding claim 14: Butt discloses the first clutch and the second clutch are one-way mechanical clutch devices (paragraph 0014).
Regarding claim 16: Butt discloses a compressor but does not explicitly disclose the compressor is a boost compressor of an intercooled cooling air system.
However, Durgin discloses a compressor (14) is a boost compressor of an intercooled cooling air system (160, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compressor of Butt to be a boost compressor of an intercooled cooling air system, as disclosed by Durgin, in order to provide additional cooling.
Regarding claim 17: Butt discloses a compressor section, the compressor section including a low pressure compressor (14, Fig. 1) and a high pressure compressor (15), the high pressure compressor driven by the high pressure turbine (17), and the low pressure compressor driven by the low pressure turbine (18, paragraph 0021) through an epicyclic gear train (26, 27, 28).
Butt does not explicitly disclose the compressor section has a downstream most end and a cooling air tap at a location spaced upstream from the downstream most end, wherein the cooling air tap is passed through the boost compressor and at least one heat exchanger, and then passed to a turbine section to cool the turbine section.
However, Durgin discloses the compressor section (14, Fig. 5) has a downstream most end (at 92) and a cooling air tap a (at 31) t a location spaced upstream from the downstream most end (as shown in Fig. 5), wherein the cooling air tap is passed through the boost compressor (146) and at least one heat exchanger (160), and then passed to a turbine section (18) to cool the turbine section (as shown by arrows in Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compressor of Butt to be a boost compressor of a cooling air system, as disclosed by Durgin, in order to provide additional cooling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-12, 17, 21, and 22 of U.S. Patent No. 10,995,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the individual limitations in each claim to not match exactly. See below to see the claims in the instant invention (bold, left of colon) disclosed in the claims from the patent (right of colon).
Claim 1: Claims 1 and 21; Claim 2: Claim 2; Claim 3: Claim 3; Claim 4: Claim 21; Claim 5: Claim 21; Claim 6: Claim 6; Claim 7: Claims 2, 3, and 21; Claim 8: Claim 21; Claim 9: Claim 21; Claim 10: Claim 21; Claim 11: Claim 12; Claim 12: Claim 22; Claim 13: Claim 21; Claim 14: Claim 7; Claim 15: Claim 7; Claim 16: Claim 8; Claim 17: Claim 17; Claim 18: Claim 10; Claim 19: Claim 11; Claim 20: Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN GUGGER/Primary Examiner, Art Unit 2832